Case 2:16-cv-14005-AC-SDD ECF No. 77 filed 08/20/19     PageID.1798   Page 1 of 5




                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN

                             SOUTHERN DIVISION

DAVID N. ZIMMERMAN,                      )   Civ. No. 2:16-cv-14005-AC-SDD
Individually and on Behalf of All Others )
Similarly Situated,                      )   Hon. Avern Cohn
                                         )
                         Plaintiff,          CLASS ACTION
                                         )
                                         )   ORDER AWARDING ATTORNEYS’
      vs.
                                         )   FEES, LITIGATION COSTS AND
DIPLOMAT PHARMACY, INC., et al., )           EXPENSES AND AWARDS TO
                                         )   LEAD PLAINTIFFS PURSUANT TO
                         Defendants. )       15 U.S.C. §78u-4(a)(4)
                                         )




4834-7796-9567.v1
Case 2:16-cv-14005-AC-SDD ECF No. 77 filed 08/20/19                PageID.1799     Page 2 of 5




         This matter having come before the Court on August 20, 2019, on the motion of

Lead Counsel for an award of attorneys’ fees and expenses (the “Fee Motion”), the

Court, having considered all papers filed and proceedings conducted herein, having

found the Settlement of this Litigation to be fair, reasonable and adequate, and

otherwise being fully informed in the premises and good cause appearing therefore;

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

         1.         This Order incorporates by reference the definitions in the Stipulation of

Settlement, dated April 22, 2019 (the “Stipulation”), and all capitalized terms used,

but not defined herein, shall have the same meanings as set forth in the Stipulation.

         2.         This Court has jurisdiction over the subject matter of this application and

all matters relating thereto, including all Members of the Class who have not timely

and validly requested exclusion.

         3.         Notice of Lead Counsel’s Fee Motion was given to all Class Members

who could be located with reasonable effort. The form and method of notifying the

Class of the Fee Motion met the requirements of Rule 23 of the Federal Rules of Civil

Procedure and 15 U.S.C. §78u-4(a)(7), the Securities Exchange Act of 1934, as

amended by the Private Securities Litigation Reform Act of 1995, due process, and

any other applicable law, constituted the best notice practicable under the



                                                -1-
4834-7796-9567.v1
Case 2:16-cv-14005-AC-SDD ECF No. 77 filed 08/20/19             PageID.1800    Page 3 of 5




circumstances, and constituted due and sufficient notice to all persons and entities

entitled thereto.

         4.         The Court hereby awards Lead Counsel attorneys’ fees of 30% of the

$14.1 million Settlement Amount, plus expenses in the amount of $225,717.22,

together with the interest earned on both amounts for the same time period and at the

same rate as that earned on the Settlement Fund until paid. The Court finds that the

amount of fees awarded is fair, reasonable, and appropriate under the “percentage-of-

recovery” method.

         5.         The awarded attorneys’ fees and expenses and interest earned thereon

shall be paid to Lead Counsel immediately upon execution of the Final Judgment and

Order of Dismissal with Prejudice and this Order and subject to the terms, conditions,

and obligations of the Stipulation, and in particular ¶7.2 thereof, which terms,

conditions, and obligations are incorporated herein.

         6.         In making this award of fees and expenses to Lead Counsel, the Court

has considered and found that:

                    (a)   the Settlement has created a fund of $14,100,000 in cash that is

already on deposit, and numerous Class Members who submit, or have submitted,

valid Proof of Claim and Release forms will benefit from the Settlement created by

Lead Counsel;
                                              -2-
4834-7796-9567.v1
Case 2:16-cv-14005-AC-SDD ECF No. 77 filed 08/20/19               PageID.1801     Page 4 of 5




                    (b)   over 28,300 copies of the Notice were disseminated to potential

Class Members indicating that Lead Counsel would move for attorneys’ fees in an

amount not to exceed 30% of the Settlement Amount and for expenses in an amount

not to exceed $300,000, plus interest on both amounts, and no objections to the fees or

expenses were filed by Class Members;

                    (c)   Lead Counsel have pursued the Litigation and achieved the

Settlement with skill, perseverance, and diligent advocacy;

                    (d)   Lead Counsel have expended substantial time and effort pursuing

the Litigation on behalf of the Class;

                    (e)   Lead Counsel pursued the Litigation on a contingent basis, having

received no compensation during the Litigation, and any fee amount has been

contingent on the result achieved;

                    (f)   the Litigation involves complex factual and legal issues and, in the

absence of settlement, would involve lengthy proceedings whose resolution would be

uncertain;

                    (g)   had Lead Counsel not achieved the Settlement, there would remain

a significant risk that the Class may have recovered less or nothing from Defendants;

                    (h)   Lead Counsel have devoted over 4,700 hours to achieve the

Settlement;
                                               -3-
4834-7796-9567.v1
Case 2:16-cv-14005-AC-SDD ECF No. 77 filed 08/20/19                PageID.1802    Page 5 of 5




                    (i)   public policy concerns favor the award of reasonable attorneys’

fees and expenses in securities class action litigation; and

                    (j)   the attorneys’ fees and expenses awarded are fair and reasonable

and consistent with awards in similar cases within the Sixth Circuit.

         7.         Any appeal or any challenge affecting this Court’s approval regarding the

Fee Motion shall in no way disturb or affect the finality of the Judgment entered with

respect to the Settlement.

         8.         Pursuant to 15 U.S.C. §78u-4(a)(4), the Court awards $2,157.51 to Lead

Plaintiff Government Employees’ Retirement System of the Virgin Islands, $2,500 to

Lead Plaintiff William Kitsonas and $9,000 to Lead Plaintiff David N. Zimmerman

for the time they spent directly related to their representation of the Class.

         9.         In the event that the Settlement is terminated or does not become Final or

the Effective Date does not occur in accordance with the terms of the Stipulation, this

Order shall be rendered null and void to the extent provided in the Stipulation and

shall be vacated in accordance with the Stipulation.

DATED:              8/20/2019            s/Avern Cohn
                                         THE HONORABLE AVERN COHN
                                         UNITED STATED DISTRICT JUDGE




                                                -4-
4834-7796-9567.v1
